DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed June 16, 2020, which are pending in this application.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fabric covering the at least one pair of contiguous panels at panel edges (claim 1),  where vertices of the triangular panels meet at a center point of the interior surface (claim 3, as the drawings appear to show a material covering the edges of the panels, the center point where they join is not shown), wherein compartments are alternatively not associated with triangular panels on the interior surface of the headgear (claim 8, as no compartments are shown that aren’t associated with the triangular panels), compartments not associated with triangular panels (claim 8), two contiguous panels with fabric coverings forming a pocket enclosure (claim 9), wherein the headgear alternatively does not have panels on the interior surface and the pocket enclosure is instead attached directly to the interior surface and to the circumference edge with binding mechanism concealed by the headband and where pocket enclosures are installable on either side and in various 
The drawings are objected to because there are no reference characters in the written description or coordinating reference characters in the drawings, and therefore none of the structures are directly pointed out.  Examiner respectfully suggests amending the specification and the drawings to have coordinating reference characters pointed out EACH disclosed structure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The use of the term “VELCRO” (para. 0016), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites, “at least one pair of contiguous panels covered by fabric at panel edges to form a compartment….”  However, such a limitation was not disclosed in the written description as originally filed as the written description does not describe how the compartments/pockets are formed;
Claim 9 recites, “two contiguous panels with fabric coverings forming a pocket enclosure….”  However, such a limitation was not disclosed in the 
Claim 16 recites, “two non-overlapping flat pocket structures” however, the written description as originally filed does not provided for “flat” pocket structures.
Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  
Claim 2 should have a period (.) as the end;
Claim 14 recites the limitation "the headband" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “binding mechanism” in claims 1, 9, 11, 14, 16-17, and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 (and claim 11 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the below listing of 35 U.S.C. § 112(b) rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

	Claim 1 is indefinite as it recites, “An interior surface storage structure for headgear, comprising: a headgear….”  It is unclear if “a headgear” is referring to the same headgear the storage structure is for if it is an additional headgear.  Examiner respectfully suggests amending to recite, “An interior surface storage structure for headgear, comprising: [[a]] the headgear….”
Claim 1 is indefinite as it recites, “a headgear; a plurality of contiguous panels disposed in a circular manner around an interior surface of the headgear….”  It is unclear if the plurality of contiguous panels are part of the headgear or if they are a structure separate from the headgear.
Claim 1 is indefinite as it recites, “at least one pair of contiguous panels covered by fabric at panel edges to form a compartment….”  As “a plurality of contiguous panels” was previously claimed, it is unclear if “at least one pair of contiguous panels” is a part of the plurality of contiguous panels or if the pair is additional to the plurality of contiguous panels.  Examiner respectfully suggests amending to recite, “at least one pair of panels of the plurality of contiguous panels covered by fabric at panel edges to form a compartment….”
Claim 1 is indefinite as it recites, “at least one pair of contiguous panels covered by fabric at panel edges to form a compartment….”  As fabric covering a pair of contiguous panels is not shown, it is unclear as to how the compartment is formed.  For example, see Figs. 3-4 where only the contiguous panels are shown as forming compartments.  
Claim 1 is indefinite as it recites, “at least one pair of contiguous panels covered by fabric at panel edges to form a compartment, a panel edge along a circumference 
Claim 2 is indefinite as it recites, “wherein the panels are triangular in shape”.  It is unclear if “the panels” is referring to the “plurality of contiguous panels” or to the “at least one pair of contiguous panels”.  For purposes of examination, Examiner has interpreted the limitation to mean that the plurality of contiguous panels are triangular in shape.
Claim 3 is indefinite as it recites, “wherein edges of each triangle opposite corresponding vertex are positioned along the circumference edge of the headgear.”  As claim 1 recites, “a panel edge along a circumference edge of the headgear”, it is unclear if “edges” of each triangle along the circumference edge is the same edge as the panel edge along the circumference of the head gear or a different edge.
Claims 4 and 10 contains the trademark/trade name “velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim 5 is indefinite as it recites, “wherein the panel edges sealable by the binding mechanism….”  As claim 1 only recites, “a panel edge… a binding mechanism positing at the panel edge…”, and claim 5 now recites, “panel edges” in the plural, it is unclear if claim 5 is attempting additional compartments, additional binding mechanisms, or the binding mechanism being along more than one edge.
Claim 6 is indefinite as it recites, “where only a single compartment is created.”  It is unclear if “a single compartment” is referring to the compartment claimed previously or to an additional compartment.  Examiner respectfully suggests amending to recite, “where the compartment is
Claim 7 is indefinite as it recites, “wherein when two compartments are created, the two compartments are on separate sides of the headgear.”  As claim 1 recites a compartment, it is unclear if the “two compartments” are in addition to the compartment from claim 1 or otherwise and if these two compartments require the same structure as the compartment from claim 1.  Further as the limitation recites, “when two compartments are created”, it appears that the limitation is conditional such that only when there are 2 compartments they are on different sides, but if there is only one compartment, then it would still read on claim 7.
Claim 8 is indefinite as it recites, “wherein compartments are alternatively not associated with the triangular panels... with binding mechanism concealed by headband.”  As claim 1 recites a compartment, it is unclear if claim 8 is referring the compartment from claim 1 or if additional compartments are being claimed.  Further as 
Claim 8 is indefinite as it recites, “wherein compartments are alternatively not associated with triangular panels on the interior surface of the headgear and are instead attached directly to the interior surface and to the circumference edge with binding mechanism concealed by headband.”  As claim 1 recites a compartment that is associated with panels, and claim 8 is now claiming the compartments are not associated with the panels which is in direct contrast to claim 1, it is unclear as to what is being claimed.  For purposes of examination, based on MPEP 2173.05(h), Examiner has interpreted “alternatively” as “optionally” and therefore the limitations of claim 8 are only optionally required.
Claim 9 is indefinite as it recites, “A system for concealing objects in headgear, comprising: a plurality of triangular fabric panels arranged contiguously in a circular manner on an inside surface of a headgear….” It is unclear if “a headgear” is referring to the same headgear the system is for or if it is an additional headgear.  Examiner respectfully suggests amending to recite, “A system for concealing objects in headgear, comprising… [[a]] the headgear….”
Claim 9 is indefinite as it recites, “two contiguous panels with fabric coverings forming a pocket enclosure….”  First, it is unclear if the two contiguous panels are a part of or in addition to the “plurality of triangular fabric panels arranged contiguously”.  Second, as “fabric coverings” is recited in the plural, it is unclear if the two contiguous 
Claim 12 is indefinite as it recites, “wherein the system supports two pocket enclosures, one each per side of the headgear.”  It is unclear if the “two pocket enclosures” is in addition to the pocket enclosure recited in claim 9 or if Applicant is claiming that the pocket enclose from claim 9 is a first pocket enclosure and the system comprises a second pocket enclosure.  Examiner respectfully suggests amending to recite, “wherein the pocket enclosure is a first pocket enclosure and the system comprises a second 
Claim 13 is indefinite as it recites, “a pocket enclosure….”  It is unclear if Applicant is referring the pocket enclosure recited in claim 9 or to another pocket enclosure.  
Claim 14 is indefinite as it recites, “wherein the headgear alternatively does not have panels on the interior surface and the pocket enclosure is instead attached directly to the interior surface and to the circumference edge with binding mechanism concealed by the headband and where pocket enclosures are installable on either side and in various configurations of four quadrants of the headgear.”  And as “binding mechanism” is not preceded by an article such as “a”, “an”, or “the”, it is unclear if Applicant is referring to the binding mechanism of claim 9.

Claim 14 is indefinite as it recites, “where pocket enclosures….”  As this limitation is not preceded by an article such as “a”, “an”, or “the”, and as only one pocket enclosure was previously claimed in claim 9 and previous in claim 14 it is unclear which and how many pocket enclosures are being claimed.
Claim 14 is indefinite as it recites, “wherein the headgear alternatively does not have panels on the interior surface and the pocket enclosure is instead attached directly to the interior surface and to the circumference edge with binding mechanism concealed by the headband and where pocket enclosures are installable on either side and in various configurations of four quadrants of the headgear.”  As claim 9 recites a pocket enclosure formed with a fabric covering on two contiguous panels, and claim 14 is now claiming the headgear does not have panels which is in direct contrast to claim 9, it is unclear as to what is being claimed.  For purposes of examination, based on MPEP 2173.05(h), Examiner has interpreted “alternatively” as “optionally” and therefore the limitations of claim 14 are only optionally required.
Claim 15 is indefinite as it recites, “wherein pocket enclosures are not restricted to aligning to a size of a quadrant, occupy a smaller area than that of a quadrant, and are not limited to being of a specific shape.”  First, as “pocket enclosures” is not preceded by an article such as “a”, “an”, or “the”, and as only one pocket enclosure was previously claimed in claim 9 and previous in claim 14 it is unclear which and how many 
Claim 16 is indefinite as it recites, “A system for containing objects in an interior area of a headgear, comprising: two non-overlapping flat pocket structures disposed on an interior surface of a headgear….” It is unclear if “a headgear” is referring to the same headgear the system is for or if it is an additional headgear.  Examiner respectfully suggests amending to recite, “A system for containing objects in an interior area of a headgear, comprising: two non-overlapping flat pocket structures disposed on an interior surface of [[a]] the headgear….”
Claim 16 is indefinite as it recites, “two non-overlapping flat pocket structures…. each flat pocket structure comprising two contiguous triangular panels with fabric covers, the headgear comprising six total panels….”  As the pocket structures being “flat” has not been shown or described and as no hat with 6 triangular panels except a domed baseball hat has been shown, it is unclear as to what is meant by the term “flat”.
Claim 16 is indefinite as it recites, “each flat pocket structure comprising two contiguous triangular panels with fabric covers….”  As “fabric coverings” is recited in the plural, it is unclear if the two contiguous panels have one or more than one fabric covering or if there are two sets of two contiguous triangular panels each with one fabric covering.  For purposes of examination, as best as can be determined based on the specification, Examiner has interpreted the limitation to mean that that there are two sets of two contiguous panels, each set sharing a fabric covering that forms the pocket.
 at outer edges of the interior surface; and a headband attached at the outer edges and to the bottom circumference of the headgear.”  As the outer edge of the interior surface of the headgear is the same structure as the bottom circumference in the disclosed invention, it is unclear how these are claimed as difference structures.  For purposes of examination, Examiner has interpreted the outer edges as being the same as the circumference of the headgear.
Claims 17-20 are indefinite as each depends from claim 15 (which then depends from 14 which has been interpreted as optionally required structure).  Therefore, as claim 14 claims the structure in direct contrast to claim 9, it is unclear as to which structures are being referred to.  Therefore for purposes of examination, as this appears to be an error, Examiner has interpreted claims 17-20 as depending from claim 16.
Claim 19 is indefinite as it recites, “wherein the headgear alternatively does not have panels on the interior surface and the pocket enclosure is instead attached directly to the interior surface and to an edge of a circumference of the headgear with binding mechanism concealed by the headband.” As claim 19 has been interpreted as depending from claim 16 and claim 16 recites two pocket structures comprising triangular panes, and claim 19 is now claiming the headgear does not have panels which is in direct contrast to claim 16, it is unclear as to what is being claimed.  For purposes of examination, based on MPEP 2173.05(h), Examiner has interpreted “alternatively” as “optionally” and therefore the limitations of claim 19 are only optionally required.

Claim 20 is indefinite as it recites, “wherein the system does not include the binding mechanisms and the pocket structures are unsealed.”  As claim 20 has been interpreted as depending from claim 16 and claim 16 recites binding mechanisms and claim 20 is now claiming that there are no binding mechanisms which is in direct contrast to claim 16, it is unclear as to what is being claimed.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 14, 15, 19 and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As can be seen in . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 14-15 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCallum (US 6023788).
	Regarding claim 1, McCallum discloses an interior surface storage structure for headgear (Figs. 11-12), comprising: a headgear (110); a plurality of contiguous panels (112) disposed in a circular manner around an interior surface of the headgear (interior and providing access to the compartment (via 118/119); and a binding mechanism (118/119, Examiner notes, “binding mechanism” has been interpreted under 35 USC 112(f) which in at least one example in para. 0016 can be a hook and loop fastener just as 118/119 of McCallum is a hook and loop fastener) positioned at the panel edge along the circumference edge (best seen in Fig. 12) enabling sealing of the compartment (as the compartment is at least partially sealed by 118/119).
	Regarding claim 2, McCallum discloses wherein the panels (112) are triangular in shape (as can be seen in Fig. 11 and disclosed in col. 6, line 48).
	Regarding claim 3, McCallum discloses wherein vertices of the triangular panels (112) meet at a center point of the interior surface (as can be seen in annotated Fig. 11) and wherein edges of each triangle opposite corresponding vertex are positioned along the circumference edge of the headgear (as can be seen in annotated Fig. 11, each triangular panel has an edge that is opposite the central point and is along the circumferential edge under headband 122).

	Regarding claim 5, McCallum discloses wherein the panel edges (116) sealable by the binding mechanism (118/119) are concealed below a headband (122) attached to the circumference edge of the headgear (see annotated Fig. 11 and col. 7, lines 1-5 where the opening of the pocket can positioned behind the sweatband to conceal the opening).
	Regarding claim 6, McCallum discloses where only a single compartment is created (as only one pocket behind 114 is shown in Fig. 11).
Regarding claim 8, McCallum discloses wherein compartments are alternatively not associated with triangular panels on the interior surface of the headgear and are instead attached directly to the interior surface and to the circumference edge with binding mechanism concealed by headband (as such a limitation has been considered to be optionally required, see 35 USC 112(b) rejections above, then McCallum meets the claim as McCallum discloses all the limitations of claim 1).
Regarding claim 9, McCallum discloses a system for concealing objects in headgear (Figs. 11-12), comprising: a plurality of triangular fabric panels (112, see col. 6, line 48) arranged contiguously in a circular manner on an inside surface of a headgear (as can be seen in Fig. 11); two contiguous panels (“front two triangular panels of the hat”, see col. 6, lines 50-51) with fabric coverings (“pocket” created between 114 and the pair of contiguous panels) forming a pocket enclosure (“front two triangular panels of the hat”, see col. 6, lines 50-51), the pocket enclosure open (at 116 
Regarding claim 10, McCallum discloses wherein the binding mechanism (118/119) is velcro (see col. 6, lines 54-55 where 118/119 is a hook and loop fastener material).
Regarding claim 11, McCallum discloses wherein the sealable edge (116) and binding mechanism (118/119) are concealed behind a headband (122) positioned along the circumference (see annotated Fig. 11 and col. 7, lines 1-5 where the opening of the pocket can positioned behind the sweatband to conceal the opening).
Regarding claim 14, McCallum discloses wherein the headgear alternatively does not have panels on the interior surface and the pocket enclosure is instead attached directly to the interior surface and to the circumference edge with binding mechanism concealed by the headband and where pocket enclosures are installable on either side and in various configurations of four quadrants of the headgear (as such a limitation has been considered to be optionally required, see 35 USC 112(b) rejections above, then McCallum meets the claim as McCallum discloses all the limitations of claim 9).
Regarding claim 15, McCallum discloses wherein pocket enclosures are not restricted to aligning to a size of a quadrant, occupy a smaller area than that of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12-13 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over McCallum as applied to claims 1 and 9 above, and further in view of Monshouwer (US 2005/0210563).
	Regarding claim 7, McCallum discloses all the limitations of claim 1 above, but does not expressly disclose wherein when two compartments are created, the two compartments are on separate sides of the headgear.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second pocket to a separate side of the headgear of McCallum as taught by Monshouwer in order to allow the user an additional pocket to store a protective foam layer to prevent injury to the wearer.  Further, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Regarding claim 12, McCallum discloses all the limitations of claim 9 above, but does not expressly disclose wherein the system supports two pocket enclosures, one each per side of the headgear.
	Monshouwer teaches headwear with hidden storage compartments wherein the system supports two pocket enclosures, one each per side of the headgear (see para. 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second pocket to a separate side of the headgear of McCallum as taught by Monshouwer in order to allow the user an additional pocket to store a protective foam layer to prevent injury to the wearer.  Further, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
.

Claims 16-20 (as best as can be understood and as 17-20 have been interpreted as depending from claim 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over McCallum in view of Monshouwer (US 2005/0210563).
	Regarding claim 16, McCallum discloses a system for containing objects in an interior area of a headgear (Figs. 11-12), comprising: a flat pocket structure (created via 114, considered flat as 114 is made from a 2D piece of fabric) disposed on an interior surface of a headgear (surface seen in Fig. 11), the flat pocket structure comprising two contiguous triangular panels (“front two triangular panels of the hat”, see col. 6, lines 50-51) with a fabric cover (114), the headgear comprising six total panels (as can be seen in Fig. 11 where 114 covers 2 panels and the seams indicate 4 additional panels), binding mechanisms (118/119, Examiner notes, “binding mechanism” has been interpreted under 35 USC 112(f) which in at least one example in para. 0016 can be a hook and loop fastener just as 118/119 of McCallum is a hook and loop fastener) closing the pocket structures at an outer edge (116) of the interior surface (as 116 creates at least one outer edge); and a headband (122) attached at the outer edges and to the bottom circumference of the headgear (as can be seen in annotated Fig. 11).

	Monshouwer teaches headwear with hidden storage compartments comprising a second pocket structure that is non-overlapping with the first pocket structure (see para. 0032 where there are two pockets on different areas and therefore non-overlapping).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second pocket to a separate side of the headgear of McCallum as taught by Monshouwer in order to allow the user an additional pocket to store a protective foam layer to prevent injury to the wearer.  Further, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
	When used in combination, the two non-overlapping pocket structures have the same structure but are located on different sides of the headgear.
	Regarding claim 17, the modified system of McCallum discloses wherein the binding mechanisms (118/119 of McCallum on each pocket structure) are concealed below the headband (122 of McCallum) (see annotated Fig. 11 and col. 7, lines 1-5 where the opening of the pocket can positioned behind the sweatband to conceal the opening).
	Regarding claim 18, the modified system of McCallum discloses wherein the two pocket structures are on separate sides of the headgear (see para. 0032 of McCallum).
	Regarding claim 19, the modified system of McCallum discloses wherein the headgear alternatively does not have panels on the interior surface and the pocket 
	Regarding claim 20, the modified system of McCallum discloses all the limitations of claim 16 above, but does not expressly disclose wherein the system does not include the binding mechanisms and the pocket structures are unsealed.
	Monshouwer teaches headwear with hidden storage compartments wherein the system does not include binding mechanisms (Examiner notes, “binding mechanism” has been interpreted under 35 USC 112(f) which in para. 0016, it can see a binding mechanism is a selectively attachable fastener) and the pocket structures are unsealed (as the pockets have a stiffener 50 but not a fastener, see para. 0022-0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pockets of the modified system of McCallum without fasteners as taught by Monshouwer in so as to make the concealed pockets more “invisible” (see para. 0023 and 0027 of Monshouwer) as fasteners would add additional thickness to the pocket opening.


    PNG
    media_image1.png
    594
    680
    media_image1.png
    Greyscale

Annotated Fig. 11 (McCallum)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are headwear with storage pockets and/or headbands.  For example, Galigani (US 6317891) shows a ball cap foldable into a storage pocket, Norton (US 7937778) shows a ball cap with multiple concealed storage pockets, and Chang (US 2011/0094014) shoes a ball cap with a concealed storage pocket with an opening without a fastener and behind a headband.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.